DETAILED ACTION
	This Office action is based on the amendments and arguments filed January 26, 2022 for application 16/612,207.  Claims 1, 2, 6, and 18 have been amended; claims 1-18 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings remain objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the angle enclosed by the retaining attachment together with the plane defined by the sole of the retaining arrangement as recited in claims 8 and 15-17 must be identified in the drawings or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5 and 6 are objected to because both claims recite the limitations “the first support arm” and “the second support arm”.  However, claims 5 and 6 each depend from claim 3 while the limitations “a first support arm” and “a second support arm” are first recited in claim 4.  Therefore, claims 5 and 6 should instead depend from claim 4 in order to provide proper antecedent basis for the limitations “the first support arm” and “the second support arm”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 each recite the limitation “a damping element” in line 3 of claim 6 and line 2 of claim 7; however, since claim 1 previously recites the limitation “at least one damping element”, it is unclear if the damping element recited in claims 6 and 7 is part of the previously recited at least one damping element of if it is in addition to the previously recited at least one damping element.  For examination purposes, the limitation “a damping element” as recited in claims 6 and 7 will be interpreted as “the at least one damping element” in order to clearly refer to the same at least one damping element previously recited in claim 1.
Claims 8 and 15-17 are included in the rejection under 35 U.S.C. 112(b) for depending from rejected claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fleuren (US Patent Pub. 2014/0223775), in view of Bichler (US Patent Pub. 2015/0173926), and in further view of Heil (US Patent Pub. 2005/0177083).
Regarding claim 1, Fleuren discloses a foot movement damping device (assembly 30) for damping a foot movement via the ankle joint, the device (30) comprising a support arrangement (clip 3) for supporting on a lower leg and a retaining arrangement (shoe 1) for retention on a foot, wherein a damping arrangement (device 2) has a support attachment (strap 21) for attaching to the support arrangement (3) and a retaining attachment (strap 21’) for attaching to the retaining arrangement (1), and in that the support arrangement (3) comprises at least one supporting region (support parts 24, 25), wherein the support arrangement (3) is capable of being supported on the anklebone with the at least one supporting region (24, 25) above the ankle bone of the ankle joint (Figs. 1-2b; ¶ 0050 & 0053).
However, Fleuren fails to teach that the damping arrangement is arranged with at least one damping element for damping a relative movement between the support arrangement and the retaining arrangement.
Bichler discloses a foot movement damping device (orthopedic device 1) comprising a support arrangement (holding device 7’) for supporting on a lower leg and a retaining arrangement (holding device 7”) for retention on a foot, wherein a damping device (receptacle 2 + extension element 3) is arranged with at least one damping element for damping a relative movement between the support arrangement (7’) and the retaining arrangement (7”) (Figs. 3 & 5; ¶ 0067-0068).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the damping arrangement of the damping device taught by Fleuren to include at least one damping element as taught by Bichler for the purpose of controlling and limiting the movement of the ankle joint.
However, the combination of Fleuren and Bichler fails to teach that the support arrangement comprises at least one support fixation configured for fixing the position of the at least supporting region in a state attached to the lower leg.
Heil discloses a foot movement damping device (apparatus 10) comprising a support arrangement (cuff 12 + wrap member 14) for supporting on a lower leg, wherein the support arrangement (12+14) comprises at least one supporting region (cuff 12) and at least one supporting fixation (wrap member 14) configured for fixing the position of the at least supporting region (12) in a state attached to the lower leg (Figs. 1A-1B; ¶ 0024-0027).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the support arrangement of the damping device taught by the combination of Fleuren and Bichler to include at least one support fixation configured for fixing the position of the at least one supporting region in a state attached to the lower leg as taught by Heil for the purpose of securing the support arrangement to the lower leg and protecting from accidental release of the damping arrangement.
Regarding claim 2, the combination of Fleuren / Bichler / Heil discloses the invention substantially as claimed, as described above, and Fleuren further discloses that the at least one supporting region (24, 25) of the support arrangement (3) comprises at least one first supporting region (support part 24) for supporting on a first side of the ankle joint and at least one second supporting region (support part 25) for supporting on a second side of the ankle joint (Figs. 1-2b; ¶ 0050).
Regarding claim 3, the combination of Fleuren / Bichler / Heil discloses the invention substantially as claimed, as described above, and Fleuren further discloses that the support attachment (21) is connected to the support arrangement (3) at least partially on a first side (support part 24) of the support arrangement (3), which in a state attached to the lower leg corresponds to a lateral side of the ankle joint, and at least partially on a second side (support part 25) of the support arrangement (3), which in a state attached to the lower leg corresponds to a medial side of the ankle joint (Figs. 1-2b; ¶ 0050).
Regarding claim 4, the combination of Fleuren / Bichler / Heil discloses the invention substantially as claimed, as described above, and Fleuren further discloses that the support attachment (21) has a first support arm (strap part 21a) for attaching to the support arrangement (3) on the first side (24) and a second support art (strap part 21b) for attaching to the support arrangement (3) on the second side (support part 25) (Figs. 1-2b; ¶ 0050).
Regarding claim 5, the combination of Fleuren / Bichler / Heil discloses the invention substantially as claimed, as described above, and Fleuren further discloses that the first support arm (21a) and the second support arm (21b) are formed integrally (Figs. 1-2a).
Regarding claim 6, the combination of Fleuren / Bichler / Heil discloses the invention substantially as claimed, as described above, and Bichler further discloses that the at least one damping element (2+3) is integrated in a support arm between the support arrangement (7’) and the retaining arrangement (7”) (Figs. 3 & 5; ¶ 0067-0068).
Therefore, it would have been obvious to one having ordinary skill in the art, to modify the damping device taught by the combination of Fleuren / Bichler / Heil such that the at least one damping element is integrated in the first support arm and/or the second support arm as further taught by Bichler for the purpose of positioning the at least one damping element in the most effective location between the support arrangement and the retaining arrangement in order to best limit movement of the ankle joint.
Regarding claim 7, the combination of Fleuren / Bichler / Heil discloses the invention substantially as claimed, as described above, and Bichler further discloses that the at least one damping element (2+3) is integrated in the retaining arrangement (7”) (Figs. 3 & 5; ¶ 0067-0068).
Therefore, it would have been obvious to one having ordinary skill in the art, to modify the damping device taught by the combination of Fleuren / Bichler / Heil such that the at least one damping element is integrated in the retaining arrangement as further taught by Bichler for the purpose of securely mounting the at least one damping element to the retaining attachment to maintain the position of the at least one damping element with respect to the ankle joint.
Regarding claim 8, the combination of Fleuren / Bichler / Heil discloses the invention substantially as claimed, as described above, and Fleuren further discloses that the retaining attachment (21’) together with a plane defined by a sole (sole 5) of the retaining arrangement (1) encloses an angle of 0° to 90° (Figs. 1-2b; ¶ 0014).
Regarding claim 9, the combination of Fleuren / Bichler / Heil discloses the invention substantially as claimed, as described above, and Fleuren further discloses that a transition (fixing ring 20) between the support attachment (21) and the retaining attachment (21’) is configured in an articulated or moveable manner (Fig. 2a; ¶ 0050-0051 & 0053).
Regarding claim 10, the combination of Fleuren / Bichler / Heil discloses the foot movement damping device as recited in claim 1 substantially as claimed, as described above, and Fleuren further discloses a shoe (shoe 1) for damping a foot movement via the ankle joint, the shoe (1) comprising a sole (sole 5) and a top part (upper 6), wherein the shoe (1) has the foot movement damping device (30) (Figs. 1-2b; ¶ 0050-0053).
Regarding claim 11, the combination of Fleuren / Bichler / Heil discloses the invention substantially as claimed, as described above, and Fleuren further discloses that the damping arrangement (2) is at least partially arranged on an outer side of the shoe (1) (Figs. 1-2a).
Regarding claim 12, the combination of Fleuren / Bichler / Heil discloses the invention substantially as claimed, as described above, and Fleuren further discloses that the retaining attachment (21’) is at least partially integrated in the shoe (1) (Figs. 1-2a; ¶ 0053).
Regarding claim 13, the combination of Fleuren / Bichler / Heil discloses the invention substantially as claimed, as described above, and Fleuren further discloses that the support arrangement (3) is provided as a separate component (Figs. 2a-2b).
Regarding claims 15-17, the combination of Fleuren / Bichler / Heil discloses the invention substantially as claimed, as described above, but fails to expressly teach that the retaining attachment together with a plane defined by the sole of the retaining arrangement encloses an angle of 30° to 70°, 50° to 60°, or 57°.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to construct the damping device taught by the combination of Fleuren / Bichler / Heil such that the retaining attachment together with a plane defined by the sole of the retaining arrangement encloses an angle of 30° to 70°, 50° to 60°, or 57° since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fleuren / Bichler / Heil as applied to claims 1 and 10 above, and in further view of Chassaing (US Patent 4,577,419).  The combination of Fleuren / Bichler / Heil discloses the invention substantially as claimed, as described above, but fails to teach that the shoe has a high shaft, wherein the support arrangement is integrated in the high shaft, or that the entire damping arrangement is integrated in the shoe.
Chassaing discloses a shoe comprising a sole (sole 1), a top part (upper 2), and a foot movement damping device (reinforcing substance 7), wherein the shoe has a high shaft (high top 3) and a support arrangement (tightening strip segments 8, 9) of the foot movement damping device (7) is integrated in the high shaft, and wherein an entire damping arrangement is integrated in the shoe (Figs. 1-2; column 2, lines 52-56 & 63-68; column 3, lines 1-19).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the shoe taught by the combination of Fleuren / Bichler / Heil such that the shoe has a high shaft and the support arrangement is integrated in the high shaft, or an entire damping arrangement is integrated in the shoe as taught by Chassaing for the purpose of providing additional support to the ankle joint in a secure manner.

Response to Arguments
Applicant’s arguments filed January 26, 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Fleuren teaches away from orthopedic devices configured to adjust or restrain movement by being fixed to both sides of the ankle, the examiner disagrees with Applicant’s interpretation of this teaching.  Fleuren references US Patent 5,792,087 as having the disadvantage feature of support elements on both sides of the ankle thus limiting bending of the ankle towards the inside and outside (¶ 0002).  While it appears Applicant’s interpretation of “both sides of the ankle” means the proximal and distal sides of the ankle, the examiner understands this phrase to refer to the medial and lateral sides of the ankle.  Supporting this interpretation, US Patent 5,792,087 to Pringle discloses an ankle brace provided with two brace members extending downwardly along both sides of the ankle adjacent the inside and outside portions of the ankle (Fig. 3; column 3, lines 29-31 & 67-68; column 4, lines 1-3).  Therefore, while the examiner would agree that Fleuren teaches away from orthopedic devices configured to adjust or restrain movement by being fixed to both the inside and outside of the ankle, the examiner disagrees that Fleuren teaches away from orthopedic devices configured to adjust or restrain movement by being fixed to both proximal and distal sides of the ankle.  Further, the analogous damping arrangement (device 2) taught by Fleuren is attached to both the proximal side of the ankle joint at the clip (3) and the distal side of the ankle joint at the shoe (1) (Fig. 2a; ¶ 0050 & 0053).  Therefore, Fleuren does not teach away from the proposed modification of the damping arrangement with the teachings of Bichler as relied upon in the above rejection.
In response to Applicant’s argument that Fleuren teaches away from a modification with the cuff taught by Heil, the examiner disagrees.  Although Fleuren teaches a semi-open clip (3) having an open side located in front of the lower leg, Fleuren does not expressly teach away from including a supporting fixation like the analogous wrap member (14) taught by Heil.  Heil discloses a cuff (12), which is analogous to the claimed supporting region and clip (3) taught by Fleuren, and a wrap member (14) configured to wrap around the cuff (12) and lower leg (Figs. 1A-1B; ¶ 0024-0027) and is therefore capable of fixing the position of the cuff (12) in a state attached to the lower leg.  Heil further discloses a strap (20), which is analogous to the claimed damping arrangement, wherein the strap (20) can also be secured by the wrap member (14) to prevent accidental release of the strap (20) (Figs. 1A-1B; ¶ 0024-0027).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the support arrangement of the damping device taught by the combination of Fleuren and Bichler to include at least one support fixation (like the wrap member 14) configured for fixing the position of the at least supporting region in a state attached to the lower leg as taught by Heil for the purpose of securing the support arrangement to the lower leg and protecting from accidental release of the damping arrangement.
In response to Applicant’s argument that the damping element taught by Bichler is not integrated into one or both of the first support arm and/or the second support arm as it is not constructed with two support arms, it is noted that claim 6 does not require two support arms since the recitation of “and/or” is interpreted as either the first support arm or the second support arm or both the first and second support arms.  Since Bichler discloses at least one support arm (i.e., a first support arm), the damping element is integrated in the first support arm and therefore meets the “and/or” limitation.  Further, since Fleuren discloses that the support attachment (21) has a first support arm (strap part 21a) and a second support art (strap part 21b) (Figs. 1-2b; ¶ 0050), one having ordinary skill in the art would recognize the necessity of integrating the at least one damping element that is integrated in the at least one support arm of the device taught by Bichler into at least one of the first support arm or the second support arm of the device taught by the combination of Fleuren / Bichler / Heil.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        5/13/2022